UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


HOWARD ELLIS, JR.,

                  Plaintiff,
                                              DECISION and ORDER
      -vs-                                    No. 6:14-cv-06666(MAT)

CITY OF ELMIRA, ELMIRA POLICE
DEPARTMENT, and JUSTIN B. FARWELL,

                  Defendants.



I.    Introduction

      Howard Ellis, Jr. (“Plaintiff”), through retained

counsel, instituted this action pursuant to 42 U.S.C.

§ 1983 (“§ 1983”) against defendants City of Elmira (“the

City”), Elmira Police Department (“EPD”), and Justin B.

Farwell (“Officer Farwell”) (collectively, “Defendants”),

alleging various causes of action arising out of his

arrest for disorderly conduct and resisting arrest on

August   31,     2013.   For     the    reasons    discussed    below,

Defendants’ motion for summary judgment is granted, and

the complaint is dismissed.

II.          Factual Background

      Unless    otherwise      noted,   the    following    facts   are

undisputed.
       Plaintiff, accompanied by his wife, Jessica Ellis

(“Mrs.    Ellis”),      and   their        friend,      George      Fields,     IV

(“Fields”),        arrived    at    the        Boar’s   Nest     Pub     (“Boar’s

Nest”),      located    on        Erie     Street       in   Elmira,      around

6:30 p.m. on August 31, 2013. Prior to that, he had been

“hanging     out”    with     a    friend        from   about       11   a.m.   to

5:30 p.m. and had consumed about three to four beers.

Plaintiff estimates that over the course of the evening

at the Boar’s Nest, he had about two or three cocktails

consisting of Tanqueray gin and 7-Up soda.

       John Canestaro, III (“Canestaro”), a patron who was

sitting at the bar, observed Plaintiff strike his wife.

Jessica Shea (“Shea”), who testified that she was good

friends with Mrs. Ellis and was at the Boar’s Nest with

her and Plaintiff that night, also observed Plaintiff hit

his wife with an open-hand, knocking her down. According

to Shea, she approached Plaintiff and tried to talk to

him, but he punched her in the face. Canestaro testified

that    he   saw    Plaintiff        shove       and    strike      Shea.   When

Canestaro      walked    over        and       attempted       to    intervene,

Plaintiff struck him as well. Plaintiff said that he had

                                         -2-
never met Shea before that evening and denies that he

struck either his wife or Shea or Canestaro.

       The parties agree that around 11:30 p.m., a fight

erupted between Mrs. Ellis and Shea. Someone called 911,

and Officer Farwell was dispatched to the Boar’s Nest in

response to a “fight in progress.” As he approached the

outside    of   the    bar,    Officer      Farwell   could   hear    a

disturbance     going    on    inside.      Officer    Farwell   then

observed two white females (Mrs. Ellis and Shea) fall out

the front door of the Boar’s Nest, roll down the steps,

and come to a stop on the sidewalk. The women were

accompanied by Plaintiff.

       Shea and Mrs. Ellis were separated, and Officer

Farwell began interviewing them. EPD Officer William

Goodwin (“Officer Goodwin”) and EPD Officer Thomas Marsh

(“Officer Marsh”), who are not named as defendants in

this action, arrived shortly thereafter to assist Officer

Farwell.

       According to Officer Farwell, Plaintiff was being

loud and yelling at patrons who were coming out of the

bar.    Plaintiff     states   that    he   simply    was   trying   to

                                 -3-
ascertain if his wife was all right. Officer Farwell

asserts that despite being warned repeatedly, Plaintiff

continued to interrupt the police investigation and act

disruptively. Officer Farwell asked Officer Goodwin and

Officer Marsh to arrest Plaintiff. Officer Goodwin and

Officer Marsh advised Plaintiff that he was under arrest

and attempted to effect the arrest.

      Plaintiff testified that he was not interfering or

yelling at the police or anyone else. Instead, he was

walking over to see if his wife was okay when a man he

had   met    inside      the    bar     as       a    friend    of    a   friend

(presumably Canestaro) told one of the officers on the

scene   that      Plaintiff      had        hit       him.    Plaintiff     said

something along the lines of, “I didn’t f’g hit you. If

you   want   me    to,    I    will.”       At       that    point,   Plaintiff

recalled, the police took him and threw him against the

patrol car and then threw him to the ground, and “all

hell broke loose.” Plaintiff was unable to describe any

of the officers or how many were on top of him.

      Officer Goodwin, Officer Farwell, and Officer Marsh

testified    that     Plaintiff        was       actively       resisting    the

                                      -4-
attempt to place his left wrist into handcuffs by turning

his body away and pulling his left arm away. Plaintiff’s

friend,   Fields   asserts     that    Plaintiff   was    trying   to

comply. Fields told the police that Plaintiff’s “not

fighting. He’s not resisting.” Plaintiff testified that

    Officer Marsh states that after Plaintiff evaded

being handcuffed, Plaintiff then grabbed the officer’s

left shoulder with his right hand. Officer Goodwin and

Officer Marsh then took Plaintiff to the ground using a

“blanketing” technique. Once Plaintiff was on the ground,

Officer   Marsh    and   Officer      Goodwin   assert,   Plaintiff

continued to disobey their commands to stop resisting and

release his hands. Officer Farwell likewise asserts that

Plaintiff   continued     to   struggle     Officer   Goodwin      and

Officer Marsh and would not allow Officer Goodwin and

Officer Marsh to gain control of his arms or hands.

According to Plaintiff, his hands were trapped under his

body due to the way he was being held by the officers.

    During the struggle, Plaintiff claims, an unnamed

officer was “tweaking” his foot. Mark Paulo (“Paulo”), an

acquaintance of Plaintiff’s who observed the incident,

                                -5-
testified that the unidentified officer had one hand on

Plaintiff’s heel and one hand on his toes, and was

twisting Plaintiff’s foot. Paulo heard Plaintiff saying

to the officers, “I got a bad back.” According to Paulo,

the officers had Plaintiff on the ground face first,” and

Plaintiff “wasn’t resisting. . . . They had him down

there pretty good.” Paulo stated that one officer (who

has not been identified) had a hold of Plaintiff’s heel

and toes and was performing “like a leverage move,” and

“that’s   when    [he]   seen    [sic]   that   they   had   him

handcuffed.”     Paulo testified, “[T]hey broke his leg. I

heard it as plain as day.” The break, according to Paulo,

occurred when “the cop was tweaking his foot,” “kind of

holding him down pushing his feet back towards his rear

and his lower back, and twisting the foot to hold him

down.” Paulo “heard it snap,” describing it as the sound

of an arrow penetrating a deer’s rib cage.

    Officer Goodwin, on the other hand, testified that

Plaintiff was struggling and trying to push himself up on

his hands and roll himself away from the officers, so

Officer Goodwin was holding his lower legs to restrict

                                -6-
his movements. Officer Marsh and Officer Farwell were

attempting    to    remove    both    of   Plaintiff’s      hands   from

underneath    his    body    and    secure   them   into    handcuffs.

Officer Goodwin and Officer Farwell testified that since

Plaintiff had not been frisked, they did not know if he

had a weapon; likewise, they did not know if he was

intoxicated.       Officer    Farwell      testified   he    delivered

closed hand strikes to Plaintiff’s shoulder blades and

back in an attempt to gain control of Plaintiff’s arms.

This   was   unsuccessful       because,     according      to   Officer

Farwell,     Plaintiff       kept    his   hands    underneath      him.

Plaintiff, however, contends that the officers had his

right hand cuffed but he still was unable to free his

left hand because of the weight of the officers on top of

him. When the strikes did not work, Officer Goodwin

testified, he deployed his Taser in “dry stun” mode.

Plaintiff says he was Tased “once or twice.” At that

time, Officer Goodwin testified, Plaintiff removed one

arm from under his body but the other officers could not

get his right arm. Officer Goodwin told him to give them

his arm or he was going to get Tased again, at which

                                    -7-
point he complied and put his hands behind his back.

Plaintiff complied and put his hands behind his back to

be handcuffed.

    Plaintiff      testified        that   after    he    had   been

handcuffed, the officers stood him up and walked him to

the car. That is when he noticed a “sharp, tingling”

sensation in his ankle and he thought the Taser was still

in him. Officer Farwell transported Plaintiff to EPD

headquarters. During the trip, Plaintiff complained of

pain in his right ankle and leg but not anywhere else.

Plaintiff was able to get out of the patrol car and walk

into the station on his own. While at EPD headquarters,

Officer Goodwin took photographs of Plaintiff, who was

still complaining of pain and swelling in his ankle.

Plaintiff   then    taken      by    ambulance     to    Arnot-Ogden

Hospital.

    Plaintiff sustained a displaced fracture of his right

ankle. He underwent surgical stabilization of the ankle

and remained in the hospital for three or four days. He

ultimately was able to return to his work as a laborer.



                                -8-
      Officer Farwell subsequently filed an information

charging Plaintiff with resisting arrest and disorderly

conduct.      Plaintiff     pleaded       guilty    to       the    charge    of

disorderly conduct.

      The complaint names only Officer Farwell, the City,

and the EPD as defendants. It enumerates five causes of

action against all “Defendants” and does not single out

any   particular       defendant.         Although       the       complaint’s

factual averments refer to Officer Farwell acting with

“other members” or “other officers” of the EPD, the

complaint     does    not   mention       or   identify        these     “other

members” or “other officers” when setting forth the five

causes   of    action,      which   refer      only     to     “Defendants”:

(1) retaliation under the First Amendment for Plaintiff’s

exercise of free speech (Complaint ¶¶ 23-25); (2) false

arrest/unreasonable         seizure       based    on     the       arrest   of

Plaintiff      for    disorderly      conduct           (Id.       ¶¶   26-27);

(3)   unlawful       imprisonment     based        on    the       arrest    for

disorderly conduct (Id. ¶¶ 28-29); (4) excessive use of

force (Id. ¶¶ 34-35); and (5) malicious prosecution (Id.

¶¶ 37-39).

                                    -9-
       The parties have completed discovery. Defendants have

moved for summary judgment dismissing the Complaint.

Plaintiff filed a memorandum of law in opposition as well

as an affidavit attaching portions of various deposition

transcripts and Plaintiff’s medical records. Defendants

filed a reply brief.

III.        Applicable Legal Principles

       A.   Summary Judgment Standard

       Federal Rule of Civil Procedure (“F.R.C.P.”) 56(c)

states that summary judgment shall be granted “if the

pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment

as a matter of law.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249 (1986). The court’s role in determining a

motion for summary judgment is not “to weigh the evidence

and determine the truth of the matter but to determine

whether there is a genuine issue for trial.” Id. When

considering a motion for summary judgment, the court must

draw inferences from underlying facts “in the light most

                             -10-
favorable to the party opposing the motion.” Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587-88 (1986).

       B.   42 U.S.C. § 1983

       “To state a valid claim under 42 U.S.C. § 1983

[(“§    1983”)],   the    plaintiff      must     allege   that   the

challenged     conduct   (1)   was     attributable   to   a   person

acting under color of state law, and (2) deprived the

plaintiff of a right, privilege, or immunity secured by

the Constitution or laws of the United States.”                Whalen

v. County of Fulton, 126 F.3d 400, 405 (2d Cir. 1997)

(citing Eagleston v. Guido, 41 F.3d 865, 875-76 (2d Cir.

1994)). Furthermore, the plaintiff must demonstrate that

each defendant personally participated in the deprivation

of his constitutional rights. Ashcroft v. Iqbal, 556 U.S.

662, 677 (2009) (“In a § 1983 suit[,]. . . masters do not

answer for the torts of their servants[, and] . . . the

term    ‘supervisory     liability’      is   a   misnomer.    Absent

vicarious liability, each Government official, his or her

title notwithstanding, is only liable for his or her own

misconduct.”). In other words, to warrant relief under

                                -11-
§   1983,    the   plaintiff   must   prove   that    each   named

defendant individually committed some action or omission

that violated the plaintiff’s federal rights.          See id. at

676.

IV. Discussion

       A.   The First Amendment Retaliation Claims Have Been
            Abandoned

       Plaintiff alleges that while outside the Boar’s Nest,

Officer Farwell and “other members” of the EPD approached

him and directed him to stop talking, and then pushed him

to the ground, thereby violating his First Amendment

rights.     Defendants   argue   that   the   First    Amendment

retaliation claims must be dismissed because, inter alia,

they have been abandoned. Defendants correctly note that

Plaintiff has not presented any argument in opposition to

Defendants’ motion for summary judgment on these claims.

       The Second Circuit has “held that when a counseled

party moves for summary judgment, ‘a partial response [by

the non-movant] arguing that summary judgment should be

denied as to some claims while not mentioning others may

be deemed an abandonment of the unmentioned claims.’”


                               -12-
Kovaco v. Rockbestos-Surprenant Cable Corp., 834 F.3d

128, 143 (2d Cir. 2016) (quoting Jackson v. Federal

Express, 766 F.3d 189, 195 (2d Cir. 2014); footnote

omitted).     Here,   Plaintiff     unequivocally   moved   for

dismissal of all counts of the Complaint. Therefore, it

is “appropriate” to infer from [Defendants’] partial

opposition that relevant claims or defenses that are not

defended have been abandoned.” Jackson, 766 F.3d at 196,

198.    Accordingly, for the foregoing reasons, the first

cause of action for retaliation is dismissed, and the EPD

is dismissed as a defendant.

       B.   The § 1983 Claims Against the EPD Fail as a
            Matter of Law

       Defendants contend that the § 1983 claims asserted

against the EPD must be dismissed because, inter alia,

they fail as a matter of law. As Defendants note, the EPD

is an administrative arm of the City. It is well settled

that “[u]nder New York law, departments that are merely

administrative arms of a municipality do not have a legal

identity separate and apart from the municipality and,

therefore, cannot sue or be sued. Davis v. Lynbrook


                             -13-
Police Dep’t, 224 F. Supp.2d 463, 477 (E.D.N.Y. 2002)

(collecting cases). Therefore, the complaint must be

dismissed as against the EPD.

    C.   The   Claims    for  False   Arrest,   Unlawful
         Imprisonment, and Malicious Prosecution Fail as
         a Matter of Law


         1. False Arrest and Unlawful Imprisonment

    “Under New York law, false arrest and false [or

unlawful] imprisonment are one and the same, and the

elements for both are the same as for a false arrest

claim under § 1983.” Hershey v. Goldstein, 938 F. Supp.2d

491, 515 (S.D.N.Y. 2013) (citing Dotson v. Farrugia,

No. 11 Civ. 1126(PAE), 2012 WL 996997, at *7 (S.D.N.Y.

Mar. 26, 2012) (collecting cases)). To establish a claim

for false arrest under § 1983, a plaintiff must show that

“the defendant intentionally confined him without his

consent and without justification.” Weyant v. Okst, 101

F.3d 845, 852 (2d Cir. 1996). Thus, to make out a prima

facie claim of false arrest (and unlawful imprisonment),

a   plaintiff   must   show     that   (1)   the   defendants

intentionally confined him; (2) he was conscious of the

                              -14-
confinement; (3) he did not consent to the confinement;

and (4) the confinement was not “otherwise privileged.”

Savino v. City of N.Y., 331 F.3d 63, 75 (2d Cir. 2003).

      Here, Plaintiff pleaded guilty to the charge of

disorderly conduct on which he was arrested. A criminal

conviction is conclusive evidence of probable cause for

an     arrest,       establishing       justification     for     the

confinement. Lovington v. City of N.Y., 171 F.3d 117, 122

(2d    Cir.    1999).      “Because   his    plea   and   conviction

establish probable cause for his arrest, rendering it

privileged, [Plaintiff] cannot state a claim for false

arrest.” Johnson v. Pugh, No. 11-CV-385 RRM MDG, 2013 WL

3013661, at *2 (E.D.N.Y. June 18, 2013) (citing Corbett

v.    Dwyer,   345    F.    Supp.2d   237,   241    (N.D.N.Y.   2004)

(dismissing a § 1983 false arrest claim after plaintiff

pleaded guilty and was convicted on underlying criminal

charges); Papeskov v. Brown, No. 97–CV–5351, 1998 WL

299892, at *5 (S.D.N.Y. June 8, 1998) (holding that a

guilty plea, even to a lesser charge than that for which

plaintiff was arrested, bars a § 1983 claim for false

arrest); Burton v. City of N.Y., No. 97–CV–202, 1997 WL

                                 -15-
793105, at *1 (E.D.N.Y. Nov. 28, 1997) (holding that

plaintiff’s guilty plea bars claim of false arrest);

Johnston    v.   Town   of   Greece,   983    F.    Supp.   348,   359

(W.D.N.Y. 997) (dismissing plaintiff’s false arrest claim

because he pleaded guilty to the crime for which he was

arrested)). Accordingly, the second and third causes of

action for false arrest/unreasonable seizure and unlawful

imprisonment, respectively, are dismissed as a matter of

law.

           2.    Malicious Prosecution

       “To state a claim . . . for malicious prosecution, a

plaintiff must show: (1) that the defendant commenced or

continued a criminal proceeding against him; (2) that the

proceeding was terminated in the plaintiff’s favor; (3)

that there was no probable cause for the proceeding; and

(4) that the proceeding was instituted with malice.” Droz

v. McCadden, 580 F. 3d 106, 109 (2d Cir. 2009) (citing

Kinzer v. Jackson, 316 F.3d 139, 143 (2d Cir. 2003)).

“[A] prosecution is only deemed to terminate ‘in favor of

the accused’” for purposes a false imprisonment claim “if

‘its    final    disposition   is   such     as    to   indicate   the

                                -16-
innocence of the accused.’” Posr v. Court Officer Shield

No. 207, 180 F.3d 409, 418 (2d Cir. 1999) (quoting Murphy

v. Lynn, 118 F.3d 938, 949 (2d Cir. 1997), cert. denied,

522 U.S. 1115 (1998)). And, “[i]f the outcome of a

criminal case ‘was the result of a compromise to which

the accused agreed, . . . it is not a termination in

favor   of    the       accused     for     purposes    of   a     malicious

prosecution    claim.’”       Posr,       180   F.3d    at   418    (quoting

Murphy, 118 F.3d at 949) (ellipsis in original)).

    Because       Plaintiff         actually      pleaded        guilty   to

disorderly conduct following his arrest, as noted above,

his malicious prosecution claim fails as a matter of law.

See, e.g., Horvath v. City of N.Y., No. 12 CV 6005 RJD

JMA, 2015 WL 1757759, at *4 (E.D.N.Y. Apr. 17, 2015)

(finding that plaintiff’s guilty plea barred malicious

prosecution claims because it precluded a finding of a

termination of the proceeding in his favor) (citing,

inter alia, Rothstein v. Carriere, 373 F.3d 275, 286

(2d Cir.2004) (“A termination is not favorable to the

accused   .   .     .    if   the    charge     is     withdrawn     or   the

prosecution abandoned pursuant to a compromise with the

                                     -17-
accused.”); Williams v. Young, 769 F. Supp.2d 594, 603

(S.D.N.Y.       2011)   (a    “guilty       plea    pursuant    to   a   plea

bargain”    means       a    “proceeding       did    not     terminate    in

[plaintiff’s] favor”)).             Accordingly, the fifth cause of

action for malicious prosecution is dismissed as a matter

of law.

    D.     The Excessive Force Claim Against                         Officer
           Farwell Fails as a Matter of Law

           1.     Overview of Plaintiff’s Allegations

    In     his    Complaint,        Plaintiff       accuses    unnamed    EPD

officers and Officer Farwell of grabbing him and pushing

him to the ground (Complaint ¶ 14); tackling him and

pressing him against the ground (Id. ¶ 15); punching,

kicking, and stepping on him (Id. ¶ 17); and using a

Taser on him (Id. ¶ 18). Nowhere in the Complaint does

Plaintiff       attribute     any    of     these    actions    to   Officer

Farwell or any of the unnamed officers; Plaintiff simply

refers to “Defendants” (which the Complaint defines as

Officer Farwell, the City, and the EPD).

    Plaintiff, in his opposition brief, focuses on the

actions of the unnamed EPD officers as a group but fails

                                     -18-
to   identify       how    the    only        named   defendant,       Officer

Farwell, used excessive force. Defendants argue that

because there is no testimony or evidence that rebuts

Officer     Farwell’s       contemporaneous           report,      deposition

testimony, and supporting affidavit detailing his limited

use of force, there is no evidence that he used excessive

force. Alternatively, Defendants argue, Officer Farwell

is entitled to qualified immunity with regard to the

discretionary           actions   he     took    on   the    night     of    the

incident.

            2.     General Legal Principles

                   a.     Fourth Amendment’s Prohibition Against
                          Unreasonable Force

     “The        Fourth     Amendment          prohibits     the       use    of

unreasonable and therefore excessive force by a police

officer in the course of effecting an arrest.” Tracy v.

Freshwater, 623 F.3d 90, 96 (2d Cir. 2010) (citing Graham

v.   Connor,      490     U.S.    386,    395     (1989)).      “The    Fourth

Amendment test of reasonableness ‘is one of objective

reasonableness.’” Bryant v. City of New York, 404 F.3d

128, 136 (2d Cir. 2005) (quoting Graham, 490 U.S. at


                                       -19-
399). Therefore, “the inquiry is necessarily case and

fact   specific     and    requires         balancing      the    nature   and

quality    of   the   intrusion        on     the     plaintiff’s      Fourth

Amendment       interests        against            the      countervailing

governmental interests at stake.” Tracy, 623 F.3d at 96

(citing Amnesty Am. v. Town of W. Hartford, 361 F.3d 113,

123 (2d Cir. 2004)). The reasonableness inquiry must be

“judged from the perspective of a reasonable officer on

the    scene,     rather    than      with     the        20/20   vision    of

hindsight.” Graham, 490 U.S. at 396.                         The pertinent

question for the fact-finder is “whether, in light of the

totality of the circumstances faced by the arresting

officer,    the    amount       of   force      used       was    objectively

reasonable at the time.” Amnesty Am., 361 F.3d at 123.

Relevant    factors        to    consider        in       determining      the

reasonableness of a state actor’s particular use of force

include “the severity of the crime at issue, whether the

suspect poses an immediate threat to the safety of the

officer or others, and whether he is actively resisting

arrest or attempting to evade arrest by flight.” Graham,

490 U.S. at 396.

                                     -20-
      While the excessive force inquiry undoubtedly is

fact-specific,         “[c]ourts   may     decide      excessive     force

claims. . . on motions for summary judgment.” Usavage v.

Port Auth. of N.Y. & N.J., 932 F. Supp.2d 575, 593

(S.D.N.Y. 2013)         (citing Ferraresso v. Town of Granby,

646   F.   Supp.2d       296,   306   (D.      Conn.      2009)     (“While

reasonableness is traditionally a question of fact for

the jury, ‘defendants can still win on summary judgment

if the district court concludes, after resolving all

factual disputes in favor of the plaintiff, that the

officer’s use of force was objectively reasonable under

the circumstances.’”) (quoting Scott v. Henrich, 39 F.3d

912, 915 (9th Cir. 1994)); other citation omitted).

                  b.    Qualified Immunity          in    the     Excessive
                        Force Context

      Where   a    police   officer       is   sued      in   his   or   her

individual capacity for alleged rights violations, the

officer is entitled to qualified immunity with respect to

certain discretionary actions. Cerrone v. Brown, 246 F.3d

194, 199 (2d Cir. 2001) (citations omitted). Such an

officer is immune from suit, and by extension, from civil


                                   -21-
liability, if either (1) “his ‘conduct does not violate

clearly established statutory or constitutional rights of

which    a    reasonable    person       would    have   known,’”    id.

(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)),

or (2) “it was ‘objectively reasonable for him to believe

that    his    actions     were   lawful     at    the   time   of   the

challenged act.’” Id. (quoting Lennon v. Miller, 66 F.3d

416, 420 (2d Cir. 1995) (internal citation and quotations

omitted))

       Because   the   clearly    established       Fourth   Amendment

excessive force inquiry also hinges on a determination of

objective reasonableness, “it appears that at least in

some excessive force cases the . . . analysis ultimately

converge[s] on one question: Whether in the particular

circumstances faced by the officer, a reasonable officer

would believe that the force employed was lawful.” Cowan

ex rel. Estate of Cooper v. Breen, 352 F.3d 756, 764 n. 4

(2d Cir. 2003). “[W]hen the only conclusion a rational

jury could reach is that reasonably competent police

officers could under the circumstances disagree about the

legality of the arrest[,]” Ricciuti v. N.Y.C. Transit

                                  -22-
Auth.,     124    F.3d     123,      128    (2d     Cir.    1997),    it    is

appropriate for the court to grant summary judgment on

the basis of qualified immunity.

           3.     The Material Facts Are Undisputed as to the
                  Force Personally Applied by Officer Farwell

     Officer      Farwell       is   the     only    individually      named

defendant in this action. As discussed further below, the

Court finds that Plaintiff has not demonstrated that

there is a genuine issue of material fact as to the force

that Officer Farwell personally used against Plaintiff

during the arrest.

     Western District of New York Local Rule of Civil

Procedure       56(a)(1)    (“L.R.        56(a)(1)”)       sets   forth    the

required contents and form of a statement of facts in

support    of     summary    judgment         motion.      Defendants,      in

accordance       with    L.R.     56(a)(1),       have     set    forth    the

material and essential facts as to which they contend

there is no material dispute, citing admissible evidence.

In   his   counterstatement          of     facts,   Plaintiff       has   not

specifically addressed or controverted any of the factual

averments regarding the sole named individual defendant’s


                                     -23-
actions or omissions during the struggle prior to his

being    handcuffed     and       placed     in   the    patrol    car.       In

particular,       Plaintiff        has     not    controverted      Officer

Farwell’s      statements         that    Officer       Farwell    was       not

positioned near Plaintiff’s legs ankles, or feet; Officer

Farwell did not make any contact with Plaintiff’s legs,

ankles, or feet; and Officer Farwell did not twist or

manipulate Plaintiff’s legs, ankles, or feet. Compare

Defendants’ Statement of Facts (“Defs.’ SOF”) ¶¶ 46-60

with Plaintiff’s Statement of Facts (“Pl.’s SOF”) ¶ 12

(with regard to Defs.’ SOF, ¶ 46, stating only, “see

above”);    id.    ¶   13    (with       regard   to    Defs.’    SOF    ¶    47

(stating that Paulo said that “[t]he officer was tweaking

[Plaintiff’s] foot”); id. ¶ 14 (with regard to Defs.’ SOF

¶¶ 48-54, stating only, “see above”); id. ¶15 (with

regard    to   Defs.’       SOF    ¶¶    55-60,    stating       only,   “see

above”). Therefore, the Court finds that the material

facts    are   undisputed         that      the   only    force    utilized

personally by Officer Farwell, based on his testimony and

that of non-parties Officers Goodwin and Marsh, was as

follows: (1) a “blanketing technique,” which involved

                                     -24-
Officer Farwell using his body weight on Plaintiff’s

upper body to immobilize him; and (2) closed hand strikes

to Plaintiff’s shoulder blades and back in an attempt to

gain control of Plaintiff’s arms. See Defs.’ SOF ¶¶ 59-60

(citations omitted).

        4.    The Force Used by Officer Farwell Was Not
              Unreasonable

    The Court now considers whether the force used by

Officer Farwell was unreasonable in light of the factors

articulated by the Supreme Court, namely, “the severity

of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officer or others,

and whether he is actively resisting arrest or attempting

to evade arrest by flight.” Graham, 490 U.S. at 396.

“Importantly, while summary judgment demands that all

facts be construed in the light most favorable to the

non-movant,   officers   themselves   may   make   ‘reasonable

inferences from the facts they possess at the time of [an

alleged violation] based upon their own experiences.’”

Mesa v. City of N.Y., No. 09 CIV. 10464 JPO, 2013 WL

31002, at *6–7 (S.D.N.Y. Jan. 3, 2013) (quoting Cerrone,


                            -25-
246 F.3d at 203; alteration in original)). “Thus, a

movant’s fact narrative, though not dispositive, remains

relevant to the qualified immunity inquiry at the summary

judgment stage.” Id.

       With    regard   to     the   seriousness      of    the   crimes,

Plaintiff was charged with both resisting arrest and

disorderly conduct. Although neither of these are serious

offenses under New York law, the remaining factors weigh

in favor of finding that Officer Farwell’s use of force

was not excessive but instead was objectively reasonable.

       With regard to whether Plaintiff posed an immediate

harm    to    safety    of   other      citizens     or    officers,    In

addition, the Court notes that the situation confronting

Officer       Farwell   when    he    arrived   at    the     scene    was

volatile: a late-night barroom brawl between two women,

one of whom was Plaintiff’s wife, that spilled out on the

street and brought with it numerous bar patrons. The

potential for both the participants and the spectators to

be intoxicated and therefore irrational, or at least,

unpredictable, was high. While Officer Farwell was merely

trying to interview the women who had been fighting,

                                     -26-
Plaintiff was yelling and talking over both Mrs. Ellis,

Shea, and the officer. Officer Farwell told him several

times to step back, quiet down, and wait his turn, but

Plaintiff   refused.       With    regard    to     the    subsequent

situation with Plaintiff on the ground, Officer Farwell

testified that his fellow officers had not been able to

pat-frisk Plaintiff before they all became enmeshed in

the   scuffle.   Officer    Farwell      recalled   that    after   he

instructed Officers Marsh and Goodwin to effectuate the

arrest, he saw that all three were on the ground in a

struggle. Therefore, when Officer Farwell tried to assist

Officers Marsh and Goodwin, no one knew if Plaintiff had

a weapon on him. A reasonable jury could find that in

light of the facts and circumstances facing the EPD

Officers, in light of the information they possessed,

including their observations of Plaintiff’s behavior,

Plaintiff posed an immediate threat to their safety and

the safety of others.

      With regard to whether Plaintiff was attempting to

avoid being arrested, Officer Farwell observed Plaintiff

actively refusing to follow Officer Goodwin and Officer

                                  -27-
Marsh’s orders or to produce his hands to be handcuffed.

When Officer Farwell went over to assist Officers Goodwin

and Marsh, he heard them telling Plaintiff to give them

his hands, yet Officer Farwell observed that Plaintiff’s

hands remained underneath his body. Plaintiff does not

deny that he failed to move his hands behind his back to

be handcuffed, asserting that he was physically incapable

of doing so due to the weight of the officers on him.

Even accepting this excuse as true, a reasonable jury

could conclude that Officer Farwell, in the tense and

quickly shifting situation confronting him, was not aware

of   Plaintiff’s   asserted   inability    to   move   his   hands

behind his back. Cf., e.g., Jackson v. Tellado, 236

F. Supp. 3d 636, 660 (E.D.N.Y. 2017) (“The jury’s finding

that [the defendant officer] believed [the] [p]laintiff

was resisting arrest could have been referring to [the]

[p]laintiff’s inability to pull his arm out from under

him, which officers could have interpreted as a refusal

to do so.”). This factor weighs in favor of finding that

Officer Farwell’s use of force in an attempt to cause

Plaintiff   to   release   his   hands    for   handcuffing    was

                              -28-
objectively reasonable. Indeed, the fact that Plaintiff

did not release his hands until after he had been Tased

by Officer Goodwin further supports the conclusion that

the force used by Officer Farwell was not excessive.

     Finally,     although    it    is    not   dispositive,    “[t]he

degree of injury suffered, to the extent ‘it tends to

show the amount and type of force used,’ is also relevant

to [the Court’s] excessive force inquiry.” Montoya v.

City of Flandreau, 669 F.3d 867, 871 (8th Cir. 2012)

(quoting     Chambers    v.   Pennycook,        641   F.3d    898,   906

(8th Cir. 2011)). Here, a photograph of Plaintiff’s back

taken at EPD headquarters after the arrest does not

reveal any bruising near his shoulder blades. Plaintiff

did not receive any medical treatment for his upper back,

and the ambulance records and hospital records show that

Plaintiff did not complain of any pain in his upper back.

Thus,   it   is   undisputed       that   Plaintiff     sustained    no

physical injury as a result of Officer Farwell’s conduct

in   performing    the   blanketing       technique     and   applying

closed hand strikes to his shoulder blades. This factor

weighs in favor of finding that the force applied by

                                   -29-
Officer Farwell was objectively reasonable in light of

the facts and circumstances confronting him.1

             5.     Alternatively, Officer Farwell Is Entitled
                    to Qualified Immunity

          In the alternative, the Court finds that Officer

Farwell is entitled to qualified immunity. Given the

factors discussed above in Section 3, Officer Farwell

would have had no reason to believe objectively that

Plaintiff’s         Fourth    Amendment       right    to    be    free    from

excessive force was violated during the encounter outside

the       Boar’s    Nest.     A    reasonable       officer       in   Officer

Farwell’s          position       could    have     believed       that     the

challenged conduct was within the bounds of appropriate

police      responses.        Stated      another     way,    “officers       of

reasonable competence could disagree” on the legality of

the action at issue in its particular factual context.

See Walczyk v. Rio, 496 F.3d 139, 154 (2d Cir.2007)

      1

      The Court notes that the federal courts uniformly have recognized a theory
of “bystander liability” based on a defendant’s failure to intervene in § 1983
actions. E.g., Anderson v. Branen, 17 F.3d 552, 557 (2d Cir. 1994). Plaintiff has
not pleaded a cause of action for failure-to-intervene or bystander liability
against Officer Farwell. Plaintiff “is the master of his complaint and can choose
which claims he will pursue in this action and which he chooses not to pursue.”
Johnson v. City of Atwater, No. 116CV01636AWISAB, 2017 WL 1383283, at *4 (E.D.
Cal. Apr. 18, 2017). Moreover, Plaintiff is represented by counsel and,
therefore, the Court has no occasion to liberally construe the Complaint. Id.
(citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)).

                                       -30-
(“[A]n officer is still entitled to qualified immunity if

‘officers of reasonable competence could disagree’ on the

legality of the action at issue in its particular factual

context.”) (quoting Malley, 475 U.S. at 341)). Therefore,

summary     judgment   on     qualified     immunity     grounds    is

warranted as to Plaintiff’s excessive force claim against

Officer Farwell.

    E.    The Municipal Liability Claim Against the City
          Fails as a Matter of Law


    Defendants      argue     that    the   City   is    entitled   to

dismissal from this lawsuit because Plaintiff has only

alleged causes of actions under § 1983 based on the

conduct   of    Officer     Farwell     without    any   allegations

regarding any constitutionally deficient municipal policy

or procedure or illegality in the City’s the hiring,

training,      supervision,     or    retention    of    its   police

officers. In his opposition, Plaintiff asserts that the

City is not entitled to dismissal under a theory of

respondeat superior because it could be liable as the

employer of the EPD Officers. However, imposing liability

on the basis of a defendant’s status as the employer of

                                 -31-
a tortfeasor is the essence of respondeat superior. It is

well settled that under § 1983, a municipality may not be

held liable on a theory of respondeat superior. Jeffes v.

Barnes,    208,     F.3d    49,   57     (2d    Cir.     2000)    (citation

omitted).

       “Under Second Circuit case law, a prerequisite to

municipal    liability       under      Monell     [v.    Dep’t     of   Soc.

Servs.,     436     U.S.    658        (1978),]    is     an     underlying

constitutional violation by a state actor.” Henry–Lee v.

City of N.Y., 746 F. Supp.2d 546, 567 (S.D.N.Y. 2010). As

the    Second     Circuit   has    explained,          “Monell    does     not

provide a separate cause of action . . . [but rather]

extends liability to a municipal organization where that

organization’s       failure      to    train,    or     the    policies    or

customs that it has sanctioned, led to an independent

constitutional violation.” Segal v. City of N.Y., 459

F.3d 207, 219 (2d Cir. 2006) (emphasis in original). Once

a     “district    court     properly          [finds]     no    underlying

constitutional violation, its decision not to address the

municipal       defendants’       liability       under        Monell    [is]

entirely        correct.”      Albertelli          v.      Monroe        Cty.,

                                   -32-
No. 09-CV-6039 MAT, 2012 WL 4052399, at *5 (W.D.N.Y.

Sept.     13,   2012).    Accordingly,        the    Court   dismisses

Plaintiff’s Monell claim against the City.

V.   Conclusion

     For the foregoing reasons, Defendants’ Motion for

Summary    Judgment      (Docket     No.    35)     is   granted,   and

Plaintiff’s Complaint (Docket No. 1) is dismissed in its

entirety. The Clerk of Court is directed to close this

case.

     SO ORDERED.

                                         S/Michael A. Telesca


                                  HON. MICHAEL A. TELESCA
                                  United States District Judge

Dated:     November 19, 2018
           Rochester, New York.




                                  -33-
